Exhibit 10(xi)(3)

THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 21st day of December, 2007 (the “Effective Date”) between 181 WEST MADISON
CF BORROWER, LLC, a Delaware limited liability company (“Landlord”), and THE
NORTHERN TRUST COMPANY, an Illinois banking corporation (“Tenant”).

RECITALS:

A. LaSalle Bank National Association, as successor trustee to American National
Bank and Trust Company of Chicago, as Trustee under Trust Agreement dated
April 5, 1990 and known as Trust No. 110513-07 (“Original Landlord”), as
landlord, and Tenant, as tenant, entered into that certain Lease dated as of
November 29, 2000 (the “Original Lease”), for certain premises in a building
located on the real estate commonly known as 181 West Madison Street, Chicago,
Illinois (the “Building”).

B. Original Landlord or its successors-in-interest (collectively, the “Former
Landlords”) and Tenant modified the Original Lease by entering into (i) those
certain letter agreements listed on Exhibit A attached hereto and made a part
hereof (collectively, the “Letter Agreements”), (ii) that certain First
Amendment to Lease dated July 11, 2002 (the “First Amendment”), and (iii) that
certain Second Amendment to Lease dated April 13, 2005 (the “Second Amendment”).
The Original Lease, as modified by the Letter Agreements, the First Amendment
and the Second Amendment, is herein referred to as the “Lease.”

C. Landlord has succeeded to all of the Former Landlords’ right, title and
interest in and to the Lease.

D. As of the Effective Date, Tenant leases 311,000 rentable square feet (the
“Existing Premises”) in the Building pursuant to the Lease.

E. Landlord and Tenant desire to modify the Lease to, among other things,
(i) expand the Existing Premises, (ii) extend the Term (as defined in the
Lease), and (iii) adjust the Rent (as defined in the Lease), upon the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Incorporation. The Recital paragraphs set forth above are hereby incorporated
herein as if fully set forth herein.

2. Defined Terms. All capitalized terms used herein but not defined herein which
are defined in the Lease shall have the same meaning for purposes hereof as they
do for purposes of the Lease.

 

1



--------------------------------------------------------------------------------

3. Expansion Space. Paragraph 4 of the First Amendment and Paragraph 4 of the
Second Amendment are hereby deleted. Section 52 of the Original Lease is hereby
deleted and replaced with the following:

 

  52. EXPANSION SPACE.

A. Three-Phase Expansion. Tenant hereby agrees to lease the space in the
Building set forth in the table below (collectively, the “Expansion Space”) in
three separate phases (collectively, the “Phases”) on the terms and conditions
set forth in this Section 52.A. Except as set forth in this Section 52.A,
effective as of each Expansion Space Commencement Date (as defined below), such
Expansion Space shall be leased to Tenant on all of the terms, covenants,
conditions and provisions of this Lease and such Expansion Space shall for all
purposes of this Lease constitute a part of the Premises.

 

Expansion Space

   Rentable Area

17th Floor

   21,715 RSF

21st Floor

   22,318 RSF

22nd Floor

   22,233 RSF

27th Floor

   22,284 RSF

28th Floor

   22,284 RSF

(i) Expansion Space Commencement Date. The “Expansion Space Commencement Date”
with respect to the Expansion Space shall occur on three separate dates as
described in the table below. With respect to all Expansion Space leased during
each of Phase I and Phase II (as such terms are used in the table below), each
Expansion Space Notice Date (as such term is used in the table below) and each
Expansion Space Commencement Date shall be the date occurring on the specified
date or within the periods set forth in the table below as selected by Tenant,
in its sole discretion. With respect to Phase I, on the Expansion Space Notice
Date, Tenant shall deliver to Landlord written notice (the “Phase I Expansion
Notice”) of (a) the Expansion Space to be leased by Tenant (i.e., either the
27th and 28th Floors or the 17th and 21st Floors) and (b) the Expansion Space
Commencement Date (as such term is used in the table below). As indicated in the
table below, the Expansion Space Notice Date for Phase I shall occur not later
than January 31, 2008, and the Expansion Space Commencement Date for Phase I
shall be July 1, 2008. With respect to Phase II, on the Expansion Space Notice
Date Tenant shall deliver to Landlord written notice (the “Phase II Expansion
Notice”) of the Expansion Space Commencement Date. As indicated in the table
below, the Expansion Space Notice Date for Phase II shall occur not later than
May 31, 2009, and the Expansion Space Commencement Date for Phase II shall occur
not later than December 1, 2009.

 

2



--------------------------------------------------------------------------------

Phase

  

Expansion Space

  

Expansion Space

Notice Date

  

Expansion Space

Delivery Date

  

Expansion Space

Commencement Date

Phase I   

27th and 28th Floors

 

or

 

17th and 21st Floors (either, the “Phase I Expansion Space”)

   A date occurring within the period commencing on the Effective Date and
ending on January 31, 2008    March 1, 2008    July 1, 2008 Phase II   
Expansion Space not selected in Phase I (the “Phase II Expansion Space”)    A
date occurring within the period commencing on January 31, 2008 and ending on
May 31, 2009    No later than 120 days prior to the Phase II Expansion Space
Commencement Date specified in the Phase II Expansion Space Notice    A date
specified in the Phase II Expansion Space Notice occurring within the period
commencing on January 1, 2009 and ending on December 1, 2009 Phase III    22nd
Floor       No later than September 1, 2009    January 1, 2010

(ii) Delivery of Possession. Landlord shall deliver possession of the Expansion
Space to Tenant for the installation of Tenant improvements on a date that is
not less than 120 days prior to the Expansion Space Commencement Date (each, the
“Expansion Space Delivery Date”). Notwithstanding the foregoing, Landlord’s
failure to deliver all or any portion of the Expansion Space to Tenant on or
before the applicable Expansion Space Delivery Date shall not affect the
validity of this Lease or the obligations of either Landlord or Tenant under the
Lease or be construed to extend the expiration of the Term either as to the
Expansion Space or as to the balance of the Premises; provided, however, that
(a) the applicable Expansion Space Commencement Date shall be delayed by the
exact number of days that the applicable Expansion Space Delivery Date is
delayed, (b) if the delay is more than thirty (30) days, then Expansion Space
Rent payable by Tenant shall abate on a per diem basis at the rate of two
(2) days’ Expansion Space Rent for each day of delay, (c) if the delay is more
than 90 days, Tenant shall have all remedies at law and equity (except Tenant
shall not have any right to terminate the Lease), (d) if the delay was caused by
an existing tenant, then Tenant shall be entitled to receive from Landlord the
amount by which the rent paid to Landlord during any holdover by such existing
tenant (“Holdover Rent”) exceeds the amount of rent for a like period of time
immediately prior to the holdover paid to Landlord by such existing tenant, less
the reasonable costs and fees associated with such holdover including, without
limitation, the reasonable costs of collecting Holdover Rent, and (e) if the

 

3



--------------------------------------------------------------------------------

delay is more than 6 months, Tenant may, at its election, by notice to Landlord
within ten (10) days thereafter (but no later than delivery of such space),
elect to terminate its lease of such Expansion Space notwithstanding the
prohibition on terminating the Lease set forth above in this paragraph (ii).

(iii) Expansion Space Rent. Beginning on the initial Expansion Space
Commencement Date and continuing through December 31, 2020, with respect to the
Expansion Space (but not the Existing Premises), Tenant shall not be required to
pay Rent or any component thereof as defined and provided in Section 3 of the
Original Lease, but Tenant shall pay Landlord in lieu thereof the “Expansion
Space Rent,” which shall consist of: (a) annual base rent equal to $15.00 per
RSF (the “Expansion Space Base Rent”) of the total Expansion Space then leased
by Tenant and (b) Tenant’s Proportionate Share of Operating Expenses and
Operating Expense Deposits with respect to the total Expansion Space then leased
by Tenant. The Expansion Space Base Rent shall increase by 2.5% annually on each
anniversary of the initial Expansion Space Commencement Date. The Expansion
Space Rent shall be payable in the same manner and at the same time as Rent is
paid for the Existing Premises; provided, however, that notwithstanding anything
to the contrary contained in this Lease, beginning on the respective Expansion
Space Commencement Date for each Phase and continuing for a period of ten
(10) months thereafter, the Expansion Space Rent with respect to only the
particular Expansion Space which Tenant has begun to lease during such Phase
shall abate in its entirety and Tenant shall have no liability therefor during
the particular ten (10) month period. For purposes of clarification, such
abatement shall apply only to (1) the Phase I Expansion Space during the ten
(10) month period following the Expansion Space Commencement Date related to
Phase I, (2) the Phase II Expansion Space during the ten (10) month period
following the Expansion Space Commencement Date related to Phase II, and (3) the
22nd Floor during the ten (10) month period beginning on January 1, 2010.

(iv) Verification of RSF. Notwithstanding anything to the contrary contained
herein or in the Original Lease, including but not limited to Section 1.B
(xli) and Exhibit B thereof, Landlord has caused the Rentable Areas of Expansion
Space, as indicated in Section 52.A above, to be calculated using current
methods for measuring rentable area and usable area as described in the Standard
Method for Measuring Floor Area in Office Buildings, ANSI Z65.1-2006, as
promulgated by the Building Owners and Managers Association (BOMA)
International. Tenant shall have the right, but not the obligation, to cause its
architect to confirm any or all of Landlord’s measurements of the Expansion
Space, and in the event that Landlord’s architect and Tenant’s architect
disagree regarding the Rentable Area of the applicable Expansion Space, the
parties’ architects shall work together in good faith to agree upon such
Rentable Area on or before thirty (30) days after Tenant notifies Landlord of
its architect’s calculation of the Rentable Area, which notice shall be
accompanied by documentation which supports such calculation.

 

4



--------------------------------------------------------------------------------

(v) Condition. Subject to Section 52.A(vi), Landlord shall deliver each
Expansion Space to Tenant in its “as is” condition with no obligation for
Landlord to improve the Expansion Space or give Tenant an improvement allowance
with respect thereto, provided, however, that all pre-existing and unused
allowances credited to Tenant under the Lease (the “Unused Allowances”) shall
remain in place and may be used by Tenant in the Existing Premises and/or the
Expansion Space at its sole discretion, including for any construction hard and
soft costs, including, but not limited to, architectural and engineering fees,
project management fees and the cost of technology cabling, equipment and other
items required to support Tenant’s operations. Upon delivery of each Expansion
Space, Landlord, at its own cost, shall provide Tenant’s design firm full
architectural and engineering drawings in CADD format for the base Building and
any as-built tenant conditions to the extent Landlord has such drawings in its
possession. The parties agree that as of the date of final execution and
delivery of this Amendment, the total amount of Unused Allowances is
$1,951,907.42.

(vi) Landlord’s Work. Landlord, at its own cost, shall (a) make available to
Tenant at the core of each floor on which the Premises are located (including
the Expansion Space and any First Offer Space) electrical capacity equal to 7.0
watts per usable square foot, demand load, in addition to any watts needed to
operate any base Building equipment and HVAC equipment servicing the Premises,
(b) modify the sub-metering on the 21st Floor and the 27th Floor to provide a
single central meter to allow Tenant to feed all existing panels on each floor,
(c) provide Tenant a pathway, which shall be reasonably contiguous with minimal
offsets, within the Building core for two (2) four (4) inch openings and
associated pull boxes from Tenant’s existing data center within the Building to
each Expansion Space floor and allow Tenant or a contractor hired by Tenant to
install conduits and cabling, provided that Landlord may require Tenant to
submit for Landlord’s approval (which shall not be unreasonably withheld)
construction drawings detailing Tenant’s conduit and cabling work and Landlord,
at its own cost, may monitor such work, (d) provide ten (10) tons of
supplemental condenser water per year for cooling with 2.5-inch valved take offs
at each floor of the Premises [including Expansion Space and any First Offer
Space] to be available twenty-four (24) hours a day, every day of the year
(subject to shutdowns for emergency repairs or, after providing notice to
Tenant, other repairs or maintenance), provided that Tenant shall be responsible
for all other costs associated with supplementary cooling, including but not
limited to the costs of additional condenser water and installation, repair,
maintenance, replacement and operation of such supplementary cooling. Landlord
shall complete its work not less than 30 days prior to the applicable Expansion
Space Commencement Date and may perform the foregoing work while Tenant is
constructing improvements in accordance with Section 52.A(vii) of this
Amendment, provided that Landlord shall not unreasonably interfere with Tenant’s
work.

 

5



--------------------------------------------------------------------------------

(vii) Tenant’s Work. At its own expense, Tenant shall have the right to
(a) construct improvements in each Expansion Space in accordance with the terms
of the Lease, (b) design and decorate the elevator lobby of any full floor it
leases within the Building, and include Tenant’s logo and signage within such
lobbies, (c) on any partial floor that Tenant leases, use Tenant’s standard logo
and graphics on entrances to the Premises that are visible from the elevator
lobby on each floor of the Building, (d) install an uninterruptible power supply
(“UPS”) with the initial build out of the Expansion Space (or in connection with
future alterations to the Premises in accordance with the Lease), and (e) tie
into the Building toilet exhaust riser for exhaust of its UPS room in accordance
with Law. In connection with the permitted improvements to the Expansion Space,
Tenant may use its own project management firm, architects, engineers, general
contractors, subcontractors and vendors. Landlord shall not charge a fee to
review Tenant’s design for the Expansion Space or to supervise or monitor
construction in the Expansion Space, except that Landlord may require Tenant to
pay for a review of the UPS construction drawings by the Building’s structural
engineer.

(viii) Tenant’s Exterior Signs. Tenant, at its own expense, shall have the right
at any time and from time to time to design, construct, install and attach to
the uppermost portions of each of the North and South exteriors of the Building
an identifying sign depicting the “Northern Trust” name and logo (the “Signage”)
in order to identify Tenant’s occupancy in the Building, subject to the
satisfaction of the following conditions at all times during which such Signage
has been installed on the Building (collectively, the “Signage Conditions”):
(a) there shall be no Default under the Lease, (b) Tenant or an Affiliate of
Tenant shall lease and personally occupy at least 370,000 RSF (which number
shall not include any portion of the Premises occupied by any other party) in
the Building, (c) the size, design, style, location and method of attachment of
the Signage shall have been approved by Landlord (which approval, with respect
to Signage depicting the “Northern Trust” name and logo specifically, shall not
be unreasonably withheld, delayed or conditioned), (d) the Signage shall comply
with all applicable governmental rules and regulations and Tenant, at its sole
cost, shall be solely responsible for obtaining any necessary approvals from any
governmental authority, (e) the Signage shall not obstruct any views from the
Building, and (f) Tenant, at its sole cost, shall maintain the Signage in good
condition and repair. If Tenant fails to satisfy any Signage Condition, Landlord
may elect, in its sole discretion and as applicable, to (y) cure such Signage
Condition or (z) remove the Signage, and in either case, Landlord may charge
Tenant for the cost thereof and Tenant shall reimburse Landlord for such costs
in accordance with this Section 52.A(viii). The rights described in this
Section 52.A(viii) are personal to Tenant and any Affiliate of Tenant and,
without the prior written consent of Landlord, which consent Landlord may
withhold in its sole and absolute discretion, shall not be transferable or
assignable to any person or entity to which the Lease is assigned or deemed to
be assigned pursuant to Section 16.A of the Original Lease or to any sublessee
or to any person or entity that

 

6



--------------------------------------------------------------------------------

takes possession of the Premises (or any portion thereof), and upon any
assignment, sublease or other transfer of the Lease to any other person or
entity, the terms and provisions of this Section 52.A(viii) shall become null
and void and of no further force or effect. Notwithstanding anything to the
contrary contained herein, including but not limited to Section 52.A(viii)(c)
above, in the event that at any time during the Term Tenant desires to install
Signage that depicts a name and logo other than the name and logo of “Northern
Trust,” then the content, design and style of such Signage shall be subject to
Landlord’s prior written approval, which may be withheld in Landlord’s sole
discretion. At the end of the Term, by lapse of time or otherwise, Tenant, at
its expense, shall remove all Signage and promptly repair any damage to the
exterior of the Building caused by the installation and attachment of such signs
or by the removal of such signs. Tenant shall not be obligated to pay Landlord
any Rent or fee of any kind for its exterior signage rights as described herein,
except that Tenant shall reimburse Landlord for any costs Landlord incurs in
connection with the Signage within ten (10) days after receipt of an invoice
therefor.

(ix) Directory. Landlord, at its cost, shall add personnel listings to the
ground floor lobby directory following each Expansion Space Commencement Date
and shall update such directory in connection with any changes to the business
units and leadership within the Existing Premises and the Expansion Space,
provided that Tenant shall be responsible for the cost of any other revisions to
the listings.

(x) Restoration. With respect to the Expansion Space, Tenant shall comply with
the restoration obligations set forth in Section 15 of the Lease, provided,
however, that Landlord agrees that Tenant shall not be obligated to remove the
existing stairway between the 27th and 28th floors.

B. Option to Expand. Subject to the renewal rights of Material Service
Corporation or any successor in interest thereto (the “Existing Tenant”) and the
terms of this Section 52.B, Landlord hereby grants Tenant the option (the
“Expansion Option”), effective January 1, 2014 (the “Expansion Option
Commencement Date”), to lease the portions of the 18th Floor and 19th Floor,
totaling approximately 36,018 RSF (the “Option Space”), that are currently
leased to the Existing Tenant.

(i) Landlord shall notify Tenant on or before January 1, 2012 whether the
Existing Tenant has exercised its renewal right, and if the Existing Tenant has
not exercised such right, Tenant may exercise the Expansion Option by delivering
written notice to Landlord on or before January 1, 2013. If Tenant does not so
exercise the Expansion Option, the Expansion Option shall thereupon terminate
and Tenant shall not thereafter have any right to lease any Option Space
pursuant to the Expansion Option.

(ii) Tenant may not elect to lease less than all Option Space in an Expansion
Option.

 

7



--------------------------------------------------------------------------------

(iii) Tenant may only exercise the Expansion Option, and an exercise thereof
shall only be effective if, at the time of Tenant’s exercise of the Expansion
Option and on the Expansion Option Commencement Date, this Lease is in full
force and effect and Tenant is not in Default under this Lease.

(iv) If Tenant has validly exercised its Expansion Option, then effective as of
the Expansion Option Commencement Date, the Option Space which Tenant will lease
shall be included in the Premises, subject to all of the terms, conditions and
provisions of this Lease, except that:

(1) Rent per square foot of Rentable Area shall be at the rate of 95% of the
Market Rental Rate as defined in Section 43 of the Original Lease and shall
commence upon the Expansion Option Commencement Date;

(2) the Rentable Area of the Premises shall be increased by the Rentable Area of
the Option Space; and

(3) the terms of the demise covering the Option Space shall commence on the
Expansion Option Commencement Date and shall expire simultaneously with the
expiration or earlier termination of the term of this Lease, as extended;

(4) the Option Space shall be leased in its “as is” condition as of the
Expansion Option Commencement Date, and Landlord shall have no obligation to
improve such space for Tenant’s occupancy, unless the Market Rental Rate
includes as a component thereof tenant improvements, specific base building
condition or any construction allowance, in which case Landlord shall furnish a
construction allowance in lieu of providing any tenant improvement or specific
base building condition, which allowance to Tenant shall be paid in the manner
set forth in Section 48A(iv) of the Original Lease (except for the dollar amount
thereof); and

(5) As a material consideration for this Lease, Landlord shall deliver
possession of the Option Space to Tenant on a date that is not less than 120
days prior to the Expansion Option Commencement Date. In the event Landlord is
unable for any reason to deliver possession of Option Space to Tenant on a date
that is not less than 120 days prior to the applicable Expansion Option
Commencement Date, Landlord shall not be subject to any liability for failure to
deliver possession, except as hereinafter provided. Such failure to deliver
possession shall not affect either the validity of this Lease or the obligations
of either Landlord or Tenant hereunder, or be construed to extend the expiration
of the Term of this Lease either as to the Option Space or the Existing
Premises; provided, however, that (a) the applicable Expansion Option
Commencement Date shall be delayed by a number of days equal to the number of
days Landlord is delayed in delivering possession of the Option Space to Tenant,
(b) if the delay is more than thirty (30) days, then Rent payable by Tenant for
the Option Space shall abate on a per diem basis at the rate of two

 

8



--------------------------------------------------------------------------------

(2) days’ Rent for the Option Space for each day of delay, (c) if the delay is
more than 90 days, Tenant shall have all remedies at law and equity (except
Tenant shall not have any right to terminate this Lease), (d) if the delay was
caused by an existing tenant, then Tenant shall be entitled to receive from
Landlord the amount by which the Holdover Rent exceeds the amount of rent for a
like period of time immediately prior to the holdover paid to Landlord by such
existing tenant, less the reasonable costs and fees associated with such
holdover including, without limitation, the reasonable costs of collecting
Holdover Rent, and (e) if the delay is more than 6 months, Tenant may, at its
election, by notice to Landlord within ten (10) days thereafter (but no later
than delivery of such space), elect to terminate its lease of the Option Space,
notwithstanding the prohibition on terminating the Lease set forth above in this
paragraph (5).

C. Tenant’s Proportionate Share. Effective upon each Expansion Space
Commencement Date and the Expansion Option Commencement Date, Tenant’s
Proportionate Share shall be adjusted as provided in Section 4A(ii) of the
Original Lease.

D. Use. Tenant shall use and occupy the Expansion Space and the Option Space
only for the uses described in Section 6 of the Lease.

E. Acknowledgement. Promptly following the addition of any space to the
Premises, Landlord and Tenant shall confirm the agreed-upon Rentable Area of the
Premises, Tenant’s Proportionate Share, and Base Rent with respect to any space
added to the Premises by executing an Additional Space Acknowledgement in the
form attached hereto as Exhibit B.

4. Term. Section 2 of the Original Lease is hereby deleted and replaced with the
following: “The term of this Lease (the “Term”) commences on the 1st day of
December, 2000 (the “Commencement Date”) and shall expire on December 31, 2025
(the “Expiration Date”), unless sooner terminated or extended as hereinafter
provided.”

5. Rent. Notwithstanding anything to the contrary contained in the Lease, the
Rent due under the Lease shall be modified as follows:

A. Provided Tenant is not then in Default under any of the terms, covenants or
conditions of the Lease, effective on July 1, 2008 and continuing through
December 31, 2020, annual Base Rent for the Existing Premises only shall be
reduced by $2.25 per RSF of the Existing Premises per annum.

B. Beginning on the date of final execution and delivery of this Amendment,
Tenant shall receive from Landlord an immediate Rent credit in the amount of
$3,000,000.00 (“Rent Credit”), to be applied as provided in this Paragraph B in
Tenant’s sole discretion as it elects in a written notice to be given to
Landlord, including, at any time or from time to time during the Term, toward
all or any portion of Rent or any component of Rent, provided that at the time
Tenant seeks to apply the Rent Credit, Tenant is not in Default under any of the
terms, covenants or conditions of the Lease.

 

9



--------------------------------------------------------------------------------

C. Effective January 1, 2021, the Base Rent shall be adjusted to equal one
hundred percent (100%) of the Prevailing Market Rent (as defined below) for the
Premises, including the Existing Premises, the Expansion Space and the Option
Space. “Prevailing Market Rent” shall mean the annual market rental rate or
rates for renewal leases of space in the Building and other comparable office
buildings within the central business district of Chicago consisting of more
than 100,000 rentable square feet and otherwise comparable to the extent
practicable with respect to the condition, location and use of the Premises
(“Comparable Leases”) for a term of five (5) years, adjusting for all
concessions, landlord work and expenses, brokerage commissions, allowances and
other incentives provided in the Comparable Leases. Only Comparable Leases
executed during the twelve (12) month period prior to the date of Landlord’s
written notice to Tenant of Landlord’s determination of the Prevailing Market
Rent during such period shall be considered in determining the Prevailing Market
Rent. Notwithstanding the foregoing, Prevailing Market Rent shall take into
account the future value of the following, calculated as provided below: (i) the
reduction in annual Base Rent pursuant to Paragraph 5.A above, and
(ii) applicable leasing commissions payable for the period from January 1, 2021
to December 31, 2025 in connection with the extension of the Term with respect
to the Premises (including the Existing Premises, the Expansion Premises and the
Option Space) through December 31, 2025 pursuant to this Amendment
(collectively, the “Concessions and Costs”). The future value of Concessions and
Costs shall be (1) calculated using an interest rate of 8.5% per annum beginning
on the date each commission is paid, and the date each such rent reduction
inures to the benefit of Tenant, and (2) compounded on a monthly basis. An
example of the methodology used to determine Prevailing Market Rent taking into
consideration the adjustments to Concessions and Costs listed above is attached
to this Amendment as Exhibit C and made a part hereof as if fully set forth
herein. Landlord will deliver written notice to Tenant of its determination of
the Prevailing Market Rent not later than July 1, 2020. If Tenant believes that
the Prevailing Market Rent quoted by Landlord is not consistent herewith, Tenant
may object in writing within ten (10) days after receipt of Landlord’s written
notice, and Landlord and Tenant shall commence negotiations to attempt to agree
upon the Prevailing Market Rent. If Landlord and Tenant are unable to reach
agreement on the Prevailing Market Rent within ten (10) days after the date the
parties commence negotiations, then Landlord and Tenant shall follow the
procedure set forth in Section 43.C of the Original Lease, provided that the
term “Market Rental Rate” therein shall be “Prevailing Market Rent” as defined
herein.

6. Contraction Option.

A. If Tenant exercises its third Contraction Option in accordance with
Section 45 of the Original Lease, in addition to the Contraction Fee, Tenant
shall reimburse Landlord for an amount equal to the Concessions and Costs,
calculated in accordance with Paragraph 5.C of this Amendment (including the
interest thereon), multiplied by a fraction, the numerator of which is the RSF
of the Excluded Premises and the denominator of which is the RSF of the Existing
Premises, provided that such Contraction Option shall be null and void if Tenant
exercises the Expansion Option.

B. Tenant, in its sole discretion, shall have the right to reduce the Premises
by one (1) floor between the 21st Floor and the 28th Floor, effective
December 31, 2020 (the “Expansion Space Contraction Option”), on the same terms
and conditions set forth in Section 45 of the Lease with respect to the
Contraction Options, except that the Contraction Fee payable by Tenant to
Landlord shall be an amount equal to one (1) year of Expansion Space Rent paid
in the calendar year 2020.

 

10



--------------------------------------------------------------------------------

7. Extension Options. Landlord hereby grants Tenant the options to extend the
Term of this Lease for either (i) one ten-year period, or (ii) one or two
(2) five-year periods in accordance with all of the terms, conditions and
provisions of the Original Lease including Rent, as modified by this Paragraph
7. On or before eighteen (18) months prior to December 31, 2025, Tenant by
written notice to Landlord shall notify Landlord whether it elects to extend the
Term of this Lease for five (5) years from January 1, 2026, with an option to
extend the Term for an additional five (5) years from January 1, 2031, or for
ten (10) years from January 1, 2026.

In the event that Tenant elects to extend the Term for ten (10) years, then the
following revisions shall be deemed to be made to the Original Lease:
(a) Section 41 of the Original Lease shall be deleted; (b) throughout the Lease,
including but not limited to Section 42 of the Original Lease, the terms “Second
Extension Period” and “Second Extension Period Commencement Date” shall be
replaced with the terms “Extension Period” and “Extension Period Commencement
Date”; and (c) the first sentence of Section 42 of the Original Lease shall be
deleted and replaced with the following:

Subject to the provisions hereinafter set forth, Landlord hereby grants to
Tenant the option to extend the Term on the same terms, conditions and
provisions as contained in the Lease, except as otherwise provided herein, for
ten (10) additional years (the “Extension Period”), commencing on January 1,
2026 (the “Extension Period Commencement Date”) and expiring on December 31,
2035 (the “Extension Period Expiration Date”).

In the event that Tenant elects to extend the Term for five (5) years, with an
additional option to extend the Term for a further five (5) years, then the
following revisions shall be deemed to be made to the Original Lease: (x) in
Section 41 of the Original Lease, the dates “January 1, 2021” and “December 31,
2025” shall be replaced with the dates “January 1, 2026” and “December 31,
2030,” respectively; and (y) in Section 42 of the Original Lease, the dates
“January 1, 2026” and “December 31, 2030” shall be replaced with the dates
“January 1, 2031” and “December 31, 2035,” respectively.

8. Relocation. Notwithstanding anything to the contrary contained in the Lease,
Landlord shall not have the right to relocate all or any portion of Tenant’s
space to any other space in the Building at any time during the Term, including
the Extension Period.

9. Subordination. Landlord and Tenant acknowledge and agree that Section 20 of
the Original Lease captioned “Subordination and Superiority of This Lease” shall
remain in full force and effect.

10. Brokers. Landlord and Tenant each represent and warrant to the other that
the only brokers they have dealt with in connection with this Amendment are MB
Real Estate Services LLC and Staubach Midwest LLC, both of whose commissions and

 

11



--------------------------------------------------------------------------------

fees shall be paid by Landlord pursuant to a separate written agreement.
Landlord and Tenant each agree to defend, indemnify and hold the other harmless
from and against all claims by any other broker for fees, commissions or other
compensation to the extent such broker alleges to have been retained by the
indemnifying party in connection with the execution of this Amendment. The
provisions of this paragraph shall survive the expiration or sooner termination
of the Lease.

11. Limitation of Landlord’s Liability. The obligations of Landlord under the
Lease as amended by this Amendment do not constitute personal obligations of the
individual partners, members, directors, officers, shareholders, trustees or
beneficiaries of Landlord, and Tenant shall not seek recourse against the
partners, members, directors, officers, shareholders, trustees or beneficiaries
of Landlord, or any of their personal assets for satisfaction of any liability
with respect to the Lease as amended by this Amendment. In the event of any
Default by Landlord under the Lease as amended by this Amendment, Tenant’s sole
and exclusive remedy shall be against Landlord’s interest in the Building and
the real property on which it is located. The provisions of this paragraph are
not designed to relieve Landlord from the performance of any of its obligations
hereunder, but rather to limit Landlord’s liability in the case of the recovery
of a judgment against it, as aforesaid, nor shall any of the provisions of this
paragraph be deemed to limit or otherwise affect Tenant’s right to obtain
injunctive relief or specific performance or availability of any other right or
remedy which may be accorded Tenant by law or the Lease. In the event of sale or
other transfer of Landlord’s right, title and interest in the Building, through
which the purchaser or transferee, as Landlord’s successor, assumes all
liability and obligations thereafter accruing under the Lease, as amended by
this Amendment, Landlord shall be released from all liability and obligations
thereafter accruing under the Lease as amended by this Amendment; provided, that
this paragraph shall inure to the benefit of any such purchaser or transferee.

12. Controlling Language. Except as amended and modified hereby, the Lease and
all of the terms and provisions thereof shall remain unmodified and in full
force and effect in accordance with its terms. As amended and modified by this
Amendment, the Lease is hereby ratified, adopted and confirmed. In the event of
any conflict or inconsistency between the provisions of the Lease and the
provisions of this Amendment, the provisions of this Amendment shall control.

13. Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective beneficiaries,
successors and assigns.

14. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but such
counterparts shall together constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment to Lease as
of the day and year first above written.

 

LANDLORD: 181 WEST MADISON CF BORROWER, LLC, a Delaware limited liability
company By:   /s/ Gerald Karr Name:   Gerald Karr Title:   Executive Vice
President TENANT: THE NORTHERN TRUST COMPANY, an Illinois banking corporation
By:   /s/ E. Paul Dunn Name:   E. Paul Dunn Title:   Senior Vice President

 

13



--------------------------------------------------------------------------------

EXHIBIT A

THE LETTER AGREEMENTS

 

1. Letter dated May 15, 2001 re: Special Tenant Fee

 

2. Letter dated April 26, 2001 re: Termination of right to purchase

 

3. Letter dated April 4, 2001 re: Revising Exhibit II base rent

 

4. Letter dated March 30, 2001 re: Notice of Landlord intent to sell Building

 

5. Letter dated April 27, 2001 re: Change in put space

 

6. Letter dated March 15, 2001 re: Right of First Offer 22nd and 26th floors

 

7. Letter dated December 21, 2000 re: Right of First Offer suite 2135

 

8. License Agreement dated February 2, 1994 - ATM

 

9. License Agreement dated March 25, 1998 - Antenna

 

10. Letter dated July 2, 2001 re: Right of First offer suite 3650

 

11. Letter dated July 27, 2001 re: Right of First offer suite 3525

 

12. Letter dated August 3, 2001 re: Approval of payment for 23rd floor Tenant
Improvement

 

13. Letter dated October 22, 2001 re: Right of First Offer Suite 3850

 

14. Letter dated October 11, 2002 re Operating Audit 2001

 

15. Letter dated November 4, 2002 re Right of First Offer Suite 3800

 

16. Letter dated August 21, 2003 re Operating Audit 2002

 

17. Letter dated February 24, 2004 Right of First Offer Suite 3610

 

18. Letter dated March 24, 2004 35th Floor Right of First Offer

 

19. Letter dated April 13, 2005 re Right to Contract Floor 18

 

20. Letter dated April 13, 2005 re Right to Contract Floor 19

 

14



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADDITIONAL SPACE ACKNOWLEDGMENT

THIS ACKNOWLEDGEMENT is made this          day of
                                , 20        , between 181 WEST MADISON CF
BORROWER, LLC, a Delaware limited liability company (“Landlord”), and THE
NORTHERN TRUST COMPANY, an Illinois banking corporation (“Tenant”).

A. WHEREAS, Landlord and Tenant are parties to a Lease dated November 29, 2000
(collectively with all letter agreements and amendments thereto, the “Lease”)
pursuant to which Tenant leased from Landlord certain premises in a building
located on the real estate commonly known as 181 West Madison Street, Chicago,
Illinois. All capitalized terms used herein but not defined herein which are
defined in the Lease shall have the same meaning for purposes hereof as they do
for purposes of the Lease.

B. WHEREAS, in accordance with Section 52 of the Lease, Tenant has commenced
occupancy of the [Phase I/Phase II/Phase III] Expansion Space.

NOW THEREFORE, pursuant to the provisions of the Lease, Landlord and Tenant
mutually agree as follows:

1. The Expansion Space Commencement Date with respect to the [Phase I/Phase
II/Phase III] Expansion Space is                                              .

2. The Expansion Space Rent with respect to the [Phase I/Phase II/Phase III]
Expansion Space is                                         , subject to
Section 52 of the Lease.

3. The ten (10) month period during which the Expansion Space Rent abates with
respect to the [Phase I/Phase II/Phase III] Expansion Space commenced on the
date set forth in Paragraph 1 and expires on
                                        .

4. The Rentable Area of the Premises is                                         
    .

5. Tenant’s Proportionate Share is                                         
    (            %).

6. The total Unused Allowance as of the date hereof is
                                             .

7. Exhibit B to the Lease is replaced with Exhibit A attached hereto.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Acknowledgement
as of the date and year first above stated.

 

LANDLORD: 181 WEST MADISON CF BORROWER, LLC, a Delaware limited liability
company By:     Name:   Gerald Karr Title:   Executive Vice President TENANT:
THE NORTHERN TRUST COMPANY, an Illinois banking corporation By:     Name:   E.
Paul Dunn Title:   Senior Vice President

 

16



--------------------------------------------------------------------------------

EXHIBIT A TO LEASE COMMENCEMENT ACKNOWLEDGEMENT

Rentable Area

[Attached]

 

17



--------------------------------------------------------------------------------

EXHIBIT C

Methodology Used to Determine Prevailing Market Rent

[Attached Hereto]

 

18



--------------------------------------------------------------------------------

Exhibit C

Northern Trust 5 Year Extension at Market (2021 - 2025)

Adjusted Base Rental Rate Calculation

Methodology

As indicated in Section 5.C. of the Third Amendment to Lease, beginning
1/1/2021, the Base Rent for TNT’s entire premises at 181 W. Madison shall adjust
to equal one hundred percent (100%) of the Prevailing Market Rent as defined
within the Amendment. As described, Prevailing Market Rent shall take into
account the future value of the existing lease rent reduction and applicable
leasing commissions paid for the period from January 1, 2021 to December 31,
2025 (collectively referred to as the “Value of Landlord Concession and Costs”)
and calculated to equal $63.13 per rsf. This amount will be utilized as the
Value of Landlord’s Concession and Costs to determine TNT’s Base Rent, which
results in an equivalent Net Effective Rent (NER) of the then Prevailing Market
Rent. The following offers an example of this calculation based upon a potential
Prevailing Market Rent as defined in the Lease.

LOGO [g52547image003.jpg]

 

Given the value of the Landlord Concessions and Costs and under these assumed
Prevailing Market Rent terms, TNT’s Base Rent effective 1/1/2021 would reset to:

   $ 31.55

 

NER Calculations for Example

   Discount Rate      8.50 %                             2020       2021     
2022      2023      2024      2025      2026      2027

Prevailing Market Rent Terms

   Net Rents      $ 25.00    $ 25.63    $ 26.27    $ 26.92    $ 27.60    $ 28.29
   $ 28.99    Total Leasing & Capital Costs    ($ 50.00 )                       
                                                            CASH FLOW    ($
50.00 )   $ 25.00    $ 25.63    $ 26.27    $ 26.92    $ 27.60    $ 28.29    $
28.99                                                                NPV (r%)   
$ 86.87                          NER (r%)    $ 16.51                      

TNT 2021 Adjusted Base Rent Terms

   Net Rents      $ 31.55    $ 32.34    $ 33.15    $ 33.98    $ 34.83         
Total Leasing & Capital Costs    ($ 63.13 )                                    
                                       CASH FLOW    ($ 63.13 )   $ 31.55    $
32.34    $ 33.15    $ 33.98    $ 34.83                                         
                    NPV (r%)    $ 67.05                          NER (r%)    $
16.51                      

Value of Landlord Concessions and Costs: Future Value of Existing Premises Rent
Credit and Leasing Costs

 

Assumptions:

        SF     Existing Premises
Rent Credit    Leasing
Costs         Existing Premises    311,000     $ 2.25    $ 8.75    (LC =
Landlord + Tenant Commissions at $1.75/yr * 5 Years = $8.75/rsf)    Expansion
Premises    110,834        $ 8.75       Discount Rate    8.5 %            LC
Payout Date    02/01/08              Rent Credit Start Date    07/01/08       
      Rent Credit Stop Date    12/31/20              Extension Start Date   
01/01/21          

 

Value of Landlord Concessions at Extension Start Date   FV (r%) =    $
26,632,188    $ 63.13    per rsf   

Note: Detailed Calculations Shown on Following Pages

 

C-1



--------------------------------------------------------------------------------

Northern Trust 5 Year Extension at Market

Value of Landlord Concessions and Costs

Assumptions:

 

      SF     Existing Premises
Rent Credit    Leasing
Costs     

Existing Premises

   311,000     $ 2.25    $ 8.75    (LC = Landlord + Tenant Commissions

Expansion Premises

   110,834        $ 8.75    at $1.75/yr * 5 Years = $8.75/rsf)

Discount Rate

   8.5 %        

LC Payout Date

   02/01/08          

Rent Credit Start Date

   07/01/08          

Rent Credit Stop Date

   12/31/20          

Extension Start Date

   01/01/21          

 

Value of Landlord Concessions and Costs at Extension Start Date    $ 26,632,188
   $ 63.13    per rsf   

Calculations:

 

     Leasing Costs    Rent Credit    FV

02/01/08

   $ 3,691,047.50    $ —      $ 11,022,699.86

03/01/08

   $ —      $ —      $ —  

04/01/08

   $ —      $ —      $ —  

05/01/08

   $ —      $ —      $ —  

06/01/08

   $ —      $ —      $ —  

07/01/08

   $ —      $ 58,312.50    $ 168,102.03

08/01/08

   $ —      $ 58,312.50    $ 166,919.69

09/01/08

   $ —      $ 58,312.50    $ 165,745.65

10/01/08

   $ —      $ 58,312.50    $ 164,579.88

11/01/08

   $ —      $ 58,312.50    $ 163,422.30

12/01/08

   $ —      $ 58,312.50    $ 162,272.87

01/01/09

   $ —      $ 58,312.50    $ 161,131.52

02/01/09

   $ —      $ 58,312.50    $ 159,998.20

03/01/09

   $ —      $ 58,312.50    $ 158,872.85

04/01/09

   $ —      $ 58,312.50    $ 157,755.42

05/01/09

   $ —      $ 58,312.50    $ 156,645.84

06/01/09

   $ —      $ 58,312.50    $ 155,544.07

07/01/09

   $ —      $ 58,312.50    $ 154,450.05

08/01/09

   $ —      $ 58,312.50    $ 153,363.73

09/01/09

   $ —      $ 58,312.50    $ 152,285.04

10/01/09

   $ —      $ 58,312.50    $ 151,213.94

11/01/09

   $ —      $ 58,312.50    $ 150,150.38

12/01/09

   $ —      $ 58,312.50    $ 149,094.29

01/01/10

   $ —      $ 58,312.50    $ 148,045.64

02/01/10

   $ —      $ 58,312.50    $ 147,004.35

03/01/10

   $ —      $ 58,312.50    $ 145,970.40

04/01/10

   $ —      $ 58,312.50    $ 144,943.71

05/01/10

   $ —      $ 58,312.50    $ 143,924.25

06/01/10

   $ —      $ 58,312.50    $ 142,911.96

07/01/10

   $ —      $ 58,312.50    $ 141,906.78

08/01/10

   $ —      $ 58,312.50    $ 140,908.68

09/01/10

   $ —      $ 58,312.50    $ 139,917.60

10/01/10

   $ —      $ 58,312.50    $ 138,933.49

11/01/10

   $ —      $ 58,312.50    $ 137,956.29

12/01/10

   $ —      $ 58,312.50    $ 136,985.98

01/01/11

   $ —      $ 58,312.50    $ 136,022.48

02/01/11

   $ —      $ 58,312.50    $ 135,065.77

03/01/11

   $ —      $ 58,312.50    $ 134,115.78

04/01/11

   $ —      $ 58,312.50    $ 133,172.48

05/01/11

   $ —      $ 58,312.50    $ 132,235.81

06/01/11

   $ —      $ 58,312.50    $ 131,305.72

07/01/11

   $ —      $ 58,312.50    $ 130,382.18

08/01/11

   $ —      $ 58,312.50    $ 129,465.14

09/01/11

   $ —      $ 58,312.50    $ 128,554.54

10/01/11

   $ —      $ 58,312.50    $ 127,650.35

11/01/11

   $ —      $ 58,312.50    $ 126,752.52

 

C-2



--------------------------------------------------------------------------------

12/01/11

   $ —      $ 58,312.50    $ 125,861.01

01/01/12

   $ —      $ 58,312.50    $ 124,975.76

02/01/12

   $ —      $ 58,312.50    $ 124,096.75

03/01/12

   $ —      $ 58,312.50    $ 123,223.91

04/01/12

   $ —      $ 58,312.50    $ 122,357.21

05/01/12

   $ —      $ 58,312.50    $ 121,496.61

06/01/12

   $ —      $ 58,312.50    $ 120,642.06

07/01/12

   $ —      $ 58,312.50    $ 119,793.53

08/01/12

   $ —      $ 58,312.50    $ 118,950.96

09/01/12

   $ —      $ 58,312.50    $ 118,114.31

10/01/12

   $ —      $ 58,312.50    $ 117,283.56

11/01/12

   $ —      $ 58,312.50    $ 116,458.64

12/01/12

   $ —      $ 58,312.50    $ 115,639.53

01/01/13

   $ —      $ 58,312.50    $ 114,826.17

02/01/13

   $ —      $ 58,312.50    $ 114,018.54

03/01/13

   $ —      $ 58,312.50    $ 113,216.59

04/01/13

   $ —      $ 58,312.50    $ 112,420.28

05/01/13

   $ —      $ 58,312.50    $ 111,629.57

06/01/13

   $ —      $ 58,312.50    $ 110,844.42

07/01/13

   $ —      $ 58,312.50    $ 110,064.80

08/01/13

   $ —      $ 58,312.50    $ 109,290.66

09/01/13

   $ —      $ 58,312.50    $ 108,521.96

10/01/13

   $ —      $ 58,312.50    $ 107,758.67

11/01/13

   $ —      $ 58,312.50    $ 107,000.75

12/01/13

   $ —      $ 58,312.50    $ 106,248.16

01/01/14

   $ —      $ 58,312.50    $ 105,500.86

02/01/14

   $ —      $ 58,312.50    $ 104,758.82

03/01/14

   $ —      $ 58,312.50    $ 104,021.99

04/01/14

   $ —      $ 58,312.50    $ 103,290.35

05/01/14

   $ —      $ 58,312.50    $ 102,563.86

06/01/14

   $ —      $ 58,312.50    $ 101,842.48

07/01/14

   $ —      $ 58,312.50    $ 101,126.17

08/01/14

   $ —      $ 58,312.50    $ 100,414.89

09/01/14

   $ —      $ 58,312.50    $ 99,708.62

10/01/14

   $ —      $ 58,312.50    $ 99,007.32

11/01/14

   $ —      $ 58,312.50    $ 98,310.95

12/01/14

   $ —      $ 58,312.50    $ 97,619.48

01/01/15

   $ —      $ 58,312.50    $ 96,932.87

02/01/15

   $ —      $ 58,312.50    $ 96,251.09

03/01/15

   $ —      $ 58,312.50    $ 95,574.11

04/01/15

   $ —      $ 58,312.50    $ 94,901.89

05/01/15

   $ —      $ 58,312.50    $ 94,234.40

06/01/15

   $ —      $ 58,312.50    $ 93,571.60

07/01/15

   $ —      $ 58,312.50    $ 92,913.46

08/01/15

   $ —      $ 58,312.50    $ 92,259.95

09/01/15

   $ —      $ 58,312.50    $ 91,611.04

10/01/15

   $ —      $ 58,312.50    $ 90,966.69

11/01/15

   $ —      $ 58,312.50    $ 90,326.88

12/01/15

   $ —      $ 58,312.50    $ 89,691.56

01/01/16

   $ —      $ 58,312.50    $ 89,060.72

02/01/16

   $ —      $ 58,312.50    $ 88,434.31

03/01/16

   $ —      $ 58,312.50    $ 87,812.30

04/01/16

   $ —      $ 58,312.50    $ 87,194.67

05/01/16

   $ —      $ 58,312.50    $ 86,581.39

06/01/16

   $ —      $ 58,312.50    $ 85,972.42

07/01/16

   $ —      $ 58,312.50    $ 85,367.73

08/01/16

   $ —      $ 58,312.50    $ 84,767.29

09/01/16

   $ —      $ 58,312.50    $ 84,171.08

10/01/16

   $ —      $ 58,312.50    $ 83,579.06

11/01/16

   $ —      $ 58,312.50    $ 82,991.21

12/01/16

   $ —      $ 58,312.50    $ 82,407.49

01/01/17

   $ —      $ 58,312.50    $ 81,827.88

02/01/17

   $ —      $ 58,312.50    $ 81,252.34

03/01/17

   $ —      $ 58,312.50    $ 80,680.85

04/01/17

   $ —      $ 58,312.50    $ 80,113.38

05/01/17

   $ —      $ 58,312.50    $ 79,549.90

06/01/17

   $ —      $ 58,312.50    $ 78,990.39

07/01/17

   $ —      $ 58,312.50    $ 78,434.81

08/01/17

   $ —      $ 58,312.50    $ 77,883.13

09/01/17

   $ —      $ 58,312.50    $ 77,335.34

 

C-3



--------------------------------------------------------------------------------

10/01/17

   $ —      $ 58,312.50    $ 76,791.40

11/01/17

   $ —      $ 58,312.50    $ 76,251.29

12/01/17

   $ —      $ 58,312.50    $ 75,714.97

01/01/18

   $ —      $ 58,312.50    $ 75,182.43

02/01/18

   $ —      $ 58,312.50    $ 74,653.64

03/01/18

   $ —      $ 58,312.50    $ 74,128.56

04/01/18

   $ —      $ 58,312.50    $ 73,607.17

05/01/18

   $ —      $ 58,312.50    $ 73,089.46

06/01/18

   $ —      $ 58,312.50    $ 72,575.38

07/01/18

   $ —      $ 58,312.50    $ 72,064.92

08/01/18

   $ —      $ 58,312.50    $ 71,558.05

09/01/18

   $ —      $ 58,312.50    $ 71,054.75

10/01/18

   $ —      $ 58,312.50    $ 70,554.98

11/01/18

   $ —      $ 58,312.50    $ 70,058.73

12/01/18

   $ —      $ 58,312.50    $ 69,565.98

01/01/19

   $ —      $ 58,312.50    $ 69,076.68

02/01/19

   $ —      $ 58,312.50    $ 68,590.83

03/01/19

   $ —      $ 58,312.50    $ 68,108.40

04/01/19

   $ —      $ 58,312.50    $ 67,629.35

05/01/19

   $ —      $ 58,312.50    $ 67,153.68

06/01/19

   $ —      $ 58,312.50    $ 66,681.36

07/01/19

   $ —      $ 58,312.50    $ 66,212.35

08/01/19

   $ —      $ 58,312.50    $ 65,746.65

09/01/19

   $ —      $ 58,312.50    $ 65,284.22

10/01/19

   $ —      $ 58,312.50    $ 64,825.04

11/01/19

   $ —      $ 58,312.50    $ 64,369.09

12/01/19

   $ —      $ 58,312.50    $ 63,916.35

01/01/20

   $ —      $ 58,312.50    $ 63,466.79

02/01/20

   $ —      $ 58,312.50    $ 63,020.40

03/01/20

   $ —      $ 58,312.50    $ 62,577.15

04/01/20

   $ —      $ 58,312.50    $ 62,137.01

05/01/20

   $ —      $ 58,312.50    $ 61,699.97

06/01/20

   $ —      $ 58,312.50    $ 61,266.00

07/01/20

   $ —      $ 58,312.50    $ 60,835.08

08/01/20

   $ —      $ 58,312.50    $ 60,407.20

09/01/20

   $ —      $ 58,312.50    $ 59,982.33

10/01/20

   $ —      $ 58,312.50    $ 59,560.44

11/01/20

   $ —      $ 58,312.50    $ 59,141.52

12/01/20

   $ —      $ 58,312.50    $ 58,725.55

Total

         $ 26,632,188.15

 

C-4